
	
		I
		111th CONGRESS
		1st Session
		H. R. 3724
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2009
			Ms. Berkley (for
			 herself, Mr. Abercrombie,
			 Mr. Brady of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. Lewis of Georgia,
			 Ms. Zoe Lofgren of California,
			 Ms. Schwartz,
			 Mr. Sensenbrenner, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  tip tax credit to employers of cosmetologists and to promote tax compliance in
		  the cosmetology sector.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Tax Equalization and
			 Compliance Act of 2009.
		2.Expansion of credit
			 for portion of social security taxes paid with respect to employee
			 tips
			(a)Expansion of
			 credit to other lines of businessParagraph (2) of section 45B(b)
			 of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(2)Application only
				to certain lines of businessIn applying paragraph (1), there
				shall be taken into account only tips received from customers or clients in
				connection with—
						(A)the providing,
				delivering, or serving of food or beverages for consumption if the tipping of
				employees delivering or serving food or beverages by customers is customary,
				or
						(B)the providing of
				any cosmetology service for customers or clients at a facility licensed to
				provide such service if the tipping of employees providing such service is
				customary.
						
			(b)Definition of
			 cosmetology serviceSection 45B of such Code is amended by
			 redesignating subsections (c) and (d) as subsections (d) and (e), respectively,
			 and by inserting after subsection (b) the following new subsection:
				
					(c)Cosmetology
				serviceFor purposes of this section, the term cosmetology
				service means—
						(1)hairdressing,
						(2)haircutting,
						(3)manicures and
				pedicures,
						(4)body waxing,
				facials, mud packs, wraps, and other similar skin treatments, and
						(5)any other
				beauty-related service provided at a facility at which a majority of the
				services provided (as determined on the basis of gross revenue) are described
				in paragraphs (1) through (4).
						
			(c)Effective
			 dateThe amendments made by this section shall apply to tips
			 received for services performed after December 31, 2008.
			3.Information
			 reporting and taxpayer education for providers of cosmetology services
			(a)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by inserting after section 6050W
			 the following new section:
				
					6050X.Returns
				relating to cosmetology services and information to be provided to
				cosmetologists
						(a)In
				generalEvery person (referred to in this section as a
				reporting person) who—
							(1)employs 1 or more
				cosmetologists to provide any cosmetology service,
							(2)rents a chair to 1
				or more cosmetologists to provide any cosmetology service on at least 5
				calendar days during a calendar year, or
							(3)in connection with
				its trade or business or rental activity, otherwise receives compensation from,
				or pays compensation to, 1 or more cosmetologists for the right to provide
				cosmetology services to, or for cosmetology services provided to, third-party
				patrons,
							shall
				comply with the return requirements of subsection (b) and the taxpayer
				education requirements of subsection (c).(b)Return
				requirementsThe return requirements of this subsection are met
				by a reporting person if the requirements of each of the following paragraphs
				applicable to such person are met.
							(1)EmployeesIn
				the case of a reporting person who employs 1 or more cosmetologists to provide
				cosmetology services, the requirements of this paragraph are met if such person
				meets the requirements of sections 6051 (relating to receipts for employees)
				and 6053(b) (relating to tip reporting) with respect to each such
				employee.
							(2)Independent
				contractorsIn the case of a reporting person who pays
				compensation to 1 or more cosmetologists (other than as employees) for
				cosmetology services provided to third-party patrons, the requirements of this
				paragraph are met if such person meets the applicable requirements of section
				6041 (relating to returns filed by persons making payments of $600 or more in
				the course of a trade or business), section 6041A (relating to returns to be
				filed by service-recipients who pay more than $600 in a calendar year for
				services from a service provider), and each other provision of this subpart
				that may be applicable to such compensation.
							(3)Chair
				renters
								(A)In
				generalIn the case of a reporting person who receives rent or
				other fees or compensation from 1 or more cosmetologists for use of a chair or
				for rights to provide any cosmetology service at a salon or other similar
				facility for more than 5 days in a calendar year, the requirements of this
				paragraph are met if such person—
									(i)makes a return,
				according to the forms or regulations prescribed by the Secretary, setting
				forth the name, address, and TIN of each such cosmetologist and the amount
				received from each such cosmetologist, and
									(ii)furnishes to each
				cosmetologist whose name is required to be set forth on such return a written
				statement showing—
										(I)the name, address,
				and phone number of the information contact of the reporting person,
										(II)the amount received
				from such cosmetologist, and
										(III)a statement
				informing such cosmetologist that (as required by this section), the reporting
				person has advised the Internal Revenue Service that the cosmetologist provided
				cosmetology services during the calendar year to which the statement
				relates.
										(B)Method and time
				for providing statementThe written statement required by clause
				(ii) of subparagraph (A) shall be furnished (either in person or by first-class
				mail which includes adequate notice that the statement or information is
				enclosed) to the person on or before January 31 of the year following the
				calendar year for which the return under clause (i) of subparagraph (A) is to
				be made.
								(c)Taxpayer
				education requirementsIn the case of a reporting person who is
				required to provide a statement pursuant to subsection (b), the requirements of
				this subsection are met if such person provides to each such cosmetologist
				annually a publication, as designated by the Secretary, describing—
							(1)in the case of an
				employee, the tax and tip reporting obligations of employees, and
							(2)in the case of a
				cosmetologist who is not an employee of the reporting person, the tax
				obligations of independent contractors or proprietorships.
							The
				publications shall be furnished either in person or by first-class mail which
				includes adequate notice that the publication is enclosed.(d)DefinitionsFor
				purposes of this section—
							(1)Cosmetologist
								(A)In
				generalThe term cosmetologist means an individual
				who provides any cosmetology service.
								(B)Anti-avoidance
				ruleThe Secretary may by regulation or ruling expand the term
				cosmetologist to include any entity or arrangement if the
				Secretary determines that entities are being formed to circumvent the reporting
				requirements of this section.
								(2)Cosmetology
				serviceThe term cosmetology service has the meaning
				given to such term by section 45B(c).
							(3)ChairThe
				term chair includes a chair, booth, or other furniture or
				equipment from which an individual provides a cosmetology service (determined
				without regard to whether the cosmetologist is entitled to use a specific
				chair, booth, or other similar furniture or equipment or has an exclusive right
				to use any such chair, booth, or other similar furniture or equipment).
							(e)Exceptions for
				certain employeesSubsection (c) shall not apply to a reporting
				person with respect to an employee who is employed in a capacity for which
				tipping (or sharing tips) is not
				customary.
						.
			(b)Conforming
			 amendments
				(1)Section
			 6724(d)(1)(B) of such Code (relating to the definition of information returns)
			 is amended by redesignating clause (xvi) and all that follows as clauses (xvii)
			 through (xxiv), respectively, and by inserting after clause (xiv) the following
			 new clause:
					
						(xvi)section 6050X(a)
				(relating to returns by cosmetology service
				providers).
						.
				(2)Section 6724(d)(2)
			 of such Code is amended by striking the period at the end of subparagraph (FF)
			 and inserting , or, and by inserting after subparagraph (FF) the
			 following new subparagraph:
					
						(GG)subsections (b)(3)(A)(ii) and (c)
				of section 6050X (relating to cosmetology service providers) even if the
				recipient is not a
				payee.
						.
				(3)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of the
			 Internal Revenue Code of 1986 is amended by adding after the item relating to
			 section 6050W the following new item:
					
						
							Sec. 6050X. Returns relating to cosmetology services and
				information to be provided to
				cosmetologists.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years after 2008.
			
